Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on April 15th, 2022 has been received and approved.

The Information Disclosure Statement submitted by Applicant on April 19th, 2022 has been received and fully considered.

Claim 1 is canceled.
Claims 2-21 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. IAN CLOUSE on May 20th, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2 has been amended as follows:
--2. (Currently Amended) A method, comprising:
applying a first voltage to a first conductive line of a decoder;
coupling, using a doped material of the decoder extending between the first conductive line and an access line, the first conductive line and the access line associated with a memory cell based at least in part on applying the first voltage; 
applying the first voltage to the memory cell based at least in part on coupling the first conductive line of the decoder with the access line; and
applying a second voltage to a second conductive line of the decoder, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.--

Claim 4 has been canceled.

Claim 5 has been amended as follows:
-- 5. (Previously Presented) The method of claim 2 [
identifying an address of the memory cell, wherein applying the second voltage to the second conductive line is based at least in part on identifying the address. –
	
Claim 9 has been amended as follows:
-- 9. (Currently Amended) An apparatus comprising:
a decoder, the decoder comprising a first conductive line, and a doped material coupled with the first conductive line and a contact; 
a controller coupled with the decoder and configured to cause the apparatus to:
select a memory cell by applying a first voltage to the first conductive line of the decoder; and couple the first conductive line of the decoder with an access line associated with the memory cell based at least in part on selecting the memory cell; and
apply a second voltage to a second conductive line of the decoder, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.--

Claim 11 has been canceled.
Claim 15 has been amended as follows:
-- 15. (Currently Amended) A non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor of an electronic device, cause the electronic device to:
apply a first voltage to a first conductive line of a decoder;
couple, using a doped material of the decoder extending between the first conductive line and an access line, the first conductive line and the access line associated with a memory cell based at least in part on applying the first voltage; 
apply the first voltage to the memory cell based at least in part on coupling the first conductive line of the decoder with the access line; and
apply a second voltage to a second conductive line of the decoder, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.--

Claims 2-3, 5-10, 12-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is DUNN (U.S. Patent No. 5,936,882).  DUNN discloses a magnetoresistive random access memory device having a row decoder coupled to the plurality of sense lines and match sense lines, a column decoder coupled to a plurality of word lines, a plurality of switch transistors having doped regions.  DUNN fails to show or suggest the limitations of a controller coupled with the decoder and configured to cause the apparatus to apply a second voltage to a second conductive line of the decoder, wherein applying the first voltage to the memory cell is based at least in part on applying the second voltage to the second conductive line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827